AFFIRMED; Opinion Filed July 9, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00052-CR

                        KENNETH RUSSELL CATLEGE, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Collin County, Texas
                           Trial Court Cause No. 001-87213-2013

                             MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Brown
                                     Opinion by Justice Lang

       This is an appeal from the county court at law’s judgment affirming a municipal court of

record judgment for speeding in a school zone. See TEX. GOV’T CODE ANN. §§ 30.00014(a),

30.00027(a) (West Supp. 2013). In two issues, Kenneth Russell Catlege contends the evidence is

insufficient to support the conviction and the trial court erred when it limited closing arguments

to five minutes per side. We affirm the trial court’s judgment.

                       I. FACTUAL AND PROCEDURAL CONTEXT

       Catlege was ticketed for speeding on March 6, 2013. Representing himself, Catlege

pleaded not guilty to the offense and requested a jury trial in municipal court.

       The State’s sole witness at trial, Sergeant Douglas Rude, testified he was conducting

school zone enforcement in West Plano when he observed Catlege travelling at a “high rate of
speed.” Rude activated his handheld radar unit, which he had tested before his shift to ensure its

accuracy, and determined Catlege was travelling at thirty-five miles per hour in the twenty-mile-

per-hour school zone.

       Testifying in his defense, Catlege agreed the school zone was active, but did not think he

was travelling at an “unreasonable or imprudent speed.” He was surprised he was stopped and

testified his speedometer showed he was travelling exactly twenty-miles per hour.

       The jury found Catlege guilty, and the trial court assessed a $150 fine. Catlege

unsuccessfully appealed to the county court at law and then filed this appeal.

                              II. SUFFICIENCY OF EVIDENCE

       In his second issue, Catlege asserts the evidence is insufficient to support his conviction.

Specifically, he asserts the evidence is insufficient because Rude’s testimony was contradicted

by his testimony, and the State offered no other evidence in support of its case.

                                      A. Standard of Review

       The legal sufficiency standard of review is well known. In evaluating the sufficiency of

the evidence to support a conviction, a reviewing court considers all the evidence and inferences

from that evidence in the light most favorable to the trial court’s judgment to determine whether

any rational trier of fact could have found the essential elements of the offense beyond a

reasonable doubt. Temple v. State, 390 S.W.3d 341, 360 (Tex. Crim. App. 2013). Because the

fact finder is the sole judge of the witnesses’ credibility and the weight to be given the evidence,

the reviewing court defers to the trier of fact’s resolution of any conflicts in testimony, weight of

the evidence, and inferences drawn. See Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App.

2010); Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (quoting Jackson v. Virginia,

443 U.S. 307, 319 (1979)).




                                                –2–
                                        B. Applicable Law

       To establish Catlege’s guilt, the State was required to prove Catlege was driving in a

school zone at a speed greater than twenty miles per hour. Plano, Tex., Code of Ordinances §

12-72 (b) (1967).

                                  C. Application of Law to Facts

       The record here reflects Rude observed Catlege travelling at a “high rate of speed” in the

school zone. When he activated his radar, Rude determined Catlege was travelling thirty-five

miles per hour, fifteen miles above the speed limit. Rude’s testimony, viewed in the light most

favorable to the verdict, was sufficient for the jury to find Catlege guilty of speeding in a school

zone. See id.; Tollett v. State, 219 S.W.3d 593, 601 (Tex. App.-–Texarkana 2007, pet. ref’d)

(evidence legally sufficient to support speeding conviction where trooper testified appellant

exceeded posted speed limit). Although Catlege’s testimony that he did not think he was

speeding and his speedometer showed he was travelling exactly twenty miles per hour

contradicted Rude’s testimony, assessment of the witnesses’ credibility and weight to give their

testimony was for the jury. See Hooper, 214 S.W.3d at 13. The jury observed the demeanor of

both Rude and Catlege and returned a verdict of guilty. We will not disturb that finding. See id.;

Murray v. State, 438 S.W.2d 916, 917 (Tex. Crim. App. 1969) (officer’s testimony that he

observed appellant speeding and clocked him at seventy miles per hour in a thirty-five-mile-per-

hour zone sufficient to sustain conviction though appellant did not think he was speeding). We

resolve Catlege’s second issue against him.

                                  III. CLOSING ARGUMENT

       Catlege asserts in his first issue that the trial court erred in limiting closing argument to

five minutes. Catlege, however, did not object when the trial court announced the limitation,

when he was informed during his argument that he had only thirty seconds left, or when he was

                                                –3–
informed he had run out of time. 1 Catlege also did not request a specific amount of time for

argument, explain why he needed additional time, or state what topics he was unable to discuss

due to the time limitation. Without an objection, request for additional time, and explanation for

the need for additional time, no error was preserved. 2 See TEX. R. APP. P. 33.1(a)(1); Madry v.

State, 200 S.W.3d 766, 773 (Tex. App.-–Houston [14th Dist.] 2006, pet. ref’d) (concluding that

objection to time limitation and request for an additional five minutes without stating what topics

would have been addressed if given more time insufficient to preserve error). We decide

Catlege’s first issue against him.

                                                          IV. CONCLUSION

           Having resolved Catlege’s two issues against him, we affirm the trial court’s judgment.




                                                                             /Douglas S. Lang/
                                                                             DOUGLAS S. LANG
                                                                             JUSTICE
Do Not Publish
TEX. R. APP. P. 47
140052F.U05




     1
        When informed he had only thirty seconds left, Catlege stated that he did not believe he would have time to make his last point. However,
he did not state what that point was. We conclude Catlege’s statement did not constitute a proper objection. See Pena v. State, 285 S.W.3d 459,
464 (Tex. Crim. App. 2009) (“To avoid forfeiting a complaint on appeal, the party must ‘let the trial judge know what he wants, why he thinks he
is entitled to it, and to do so clearly enough for the judge to understand him at a time when the judge is in the proper position to do something
about it.’”) (quoting Lankston v. State, 827 S.W.2d 907, 909 (Tex. Crim. App. 1992)).
     2
       Catlege filed a motion for new trial as required to perfect his appeal to the county court at law. See TEX. GOV’T CODE ANN. §
30.00014(c). In the motion, he stated that his “due process right was violated in the Trial Judge’s ‘rule’ of allowing only five minutes for closing
argument,” and that he needed more time to make all his arguments. However, he did not state how much time he needed or what the arguments
were. Accordingly, we also conclude the motion did not preserve error. See id.



                                                                       –4–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

KENNETH RUSSELL CATLEGE,                             On Appeal from the County Court at Law
Appellant                                            No. 1, Collin County, Texas
                                                     Trial Court Cause No. 001-87213-2013.
No. 05-14-00052-CR         V.                        Opinion delivered by Justice Lang. Justices
                                                     Myers and Brown participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.


Judgment entered this 9th day of July, 2014.




                                               –5–